Citation Nr: 0913917	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, including as secondary to exposure to ionizing 
radiation.

2.  Entitlement to service connection for steroid-induced 
hyperglycemia, including as secondary to non-Hodgkin's 
lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1988 to 
June 1988 and from December 1988 to July 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 decision by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri.

In October 2008, the Board remanded the case to the RO for 
further development. The requested action having been 
partially completed, the case has been returned to the Board 
for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for non-Hodgkin's 
lymphoma, including as secondary to exposure to ionizing 
radiation, and for steroid-induced hyperglycemia, including 
as secondary to non-Hodgkin's lymphoma.  He claims, at least 
in part, that his non-Hodgkin's lymphoma was caused by 
exposure to radiation while serving in Southwest Asia during 
the Persian Gulf War.

In its October 2008 remand, the Board noted that for all 
claims where radiation exposure during service is claimed and 
a radiogenic disease (to include non-Hodgkin's lymphoma) is 
diagnosed after service, but not within any applicable 
presumptive period following service, 38 C.F.R. § 3.311 
(2008) compels the forwarding of all records pertaining to 
the Veteran's radiation exposure in service to the Under 
Secretary for Health.  The Under Secretary of Health is 
responsible for the preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  In this case, the Veteran's records have 
not been forwarded for a dose estimate, despite meeting the 
requirements noted above.  Accordingly, the Board remanded 
the matter to the agency of original jurisdiction ("AOJ") 
so that a dose estimate could be obtained.  

The Board observes that pursuant to its October 2008 remand, 
the AOJ sent the Veteran a letter requesting he fill out an 
Exposure to Radiation Questionnaire.  While the record does 
not indicate that the Veteran submitted a completed 
Questionnaire, the Board observes that the Veteran's 
available records have not been directed to the Under 
Secretary of Health for a dose estimate as directed in the 
prior Remand.  

Furthermore, the October 2008 Remand noted that the AOJ's 
prior determinations had failed to adequately consider all 
avenues by which service connection for non-Hodgkin's 
lymphoma, including as secondary to exposure to ionizing 
radiation, could be granted.  Specifically, the AOJ failed to 
consider the claim for service connection for the underlying 
condition on a direct basis pursuant to 38 C.F.R. § 3.303(d) 
(2008) by examining whether the non-Hodgkin's lymphoma was 
incurred during or aggravated by service.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (holding that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act of 1984 does not preclude the Veteran from 
establishing service connection with proof of actual direct 
causation where the Veteran's claim is also based on in-
service radiation exposure).  Accordingly, the Board directed 
in its Remand that after completing all other requested 
actions, notification, and development, to readjudicate the 
claim, specifically to include consideration for service 
connection for non-Hodgkin's lymphoma on a direct basis if a 
negative dose estimate was returned.  However, the AOJ's 
readjudication of the claim did not consider service 
connection for the claim on a direct basis as instructed.

The Board is obligated by law to ensure that the AOJ complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, despite the lengthy procedural 
history of this claim, the issue of service connection for 
non-Hodgkin's lymphoma, including as secondary to exposure to 
ionizing radiation must once again be remanded.

Consideration of the Veteran's claim for service connection 
for steroid-induced hyperglycemia, including as secondary to 
non-Hodgkin's lymphoma, remains deferred pending resolution 
of the Veteran's claim for service connection for non-
Hodgkin's lymphoma, as the steroid-induced hyperglycemia 
claim is inextricably intertwined with the non-Hodgkin's 
lymphoma claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii), the AOJ must forward 
the Veteran's records concerning his 
radiation exposure - including any service 
records, his statements and testimony 
regarding radiation exposure, and any 
other information obtained while the case 
is Remand status - to the Under Secretary 
for Health, for preparation of a dose 
estimate, to the extent feasible.  (If a 
specific estimate cannot be made, a range 
of possible doses should be provided.)  If 
more information from the Veteran is 
required regarding specifics of his 
alleged exposure, he should be contacted 
and asked to provide the information.

2.  If the above-requested development 
results in a positive dose estimate, the 
claim must be referred to the Under 
Secretary for Benefits for consideration 
under 38 C.F.R. § 3.311(c).

3.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal should be readjudicated in light of 
all pertinent evidence and legal 
authority.  The AOJ must consider the 
Veteran's claim for service connection for 
non-Hodgkin's lymphoma on a direct basis 
if a negative dose estimate is returned.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




